Citation Nr: 1027806	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  09-11 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to April 
1946.  The Veteran died in June 2007, and the appellant is the 
Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO denied the appellant's 
claim for service connection for the cause of the Veteran's 
death.

The Board notes that in the appellant's VA Form 9, Appeal to the 
Board of Veterans' Appeals, received in March 2009, the appellant 
indicated that she wanted to have a hearing before the Board at 
the local RO.  The appellant was scheduled for a travel board 
hearing on January 11, 2010; however, she failed to report for 
the hearing.  The Board finds that there is no Board hearing 
request pending at this time.  38 C.F.R. § 20.702(d) (2009).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During his lifetime, the Veteran was in receipt of service 
connection for posttraumatic stress disorder (PTSD) rated as 100 
percent disabling, residuals of a gunshot wound of the right foot 
with residual osteoarthritis of the right ankle rated as 10 
percent disabling, and scars on both knees rated as 
noncompensable.  

2.  The Veteran died in June 2007.  The cause of death was noted 
to be cardiac arrest with respiratory failure and pneumonia as 
the underlying causes of death, and congestive heart failure, 
peripheral vascular disease, dementia and cardiomyopathy as 
contributory causes of death.

2.  The evidence is sufficient to establish that a service-
connected disability contributed substantially or materially to 
the cause of the Veteran's death.  


CONCLUSION OF LAW

A disability incurred in service contributed substantially death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In the 
instant case, since the appellant's claim is being granted, any 
deficiencies with regard to VCAA are harmless and nonprejudicial 
and VCAA analysis is not required.  

Legal Criteria and Analysis

The appellant has appealed the denial of service connection for 
the cause of the Veteran's death.  Specifically, the appellant 
maintains that the Veteran's service connected PTSD contributed 
to his cardiac problems and his death.  After careful review of 
the record, the Board finds that service connection for cause of 
death is warranted.
During his lifetime, the Veteran was in receipt of service 
connection for PTSD rated as 100 percent disabling, residuals of 
a gunshot wound of the right foot with residual osteoarthritis of 
the right ankle rated as 10 percent disabling, and scars on both 
knees rated as noncompensable.  The June 2007 death certificate 
indicated that the immediate cause of the Veteran's death was 
cardiac arrest with respiratory failure and pneumonia as the 
underlying causes of death, and congestive heart failure, 
peripheral vascular disease, dementia and cardiomyopathy as 
contributory causes of death.  The appellant contends that the 
Veteran's service-connected PTSD caused his cardiac disease which 
in turn contributed to the cause of death.  

In support of her argument, the appellant submitted two letters 
from the Veteran's treating physicians.  An October 2007 letter 
from the Veteran's cardiologist, Dr. J.A., states that he had 
been treating the Veteran for his cardiac problems including 
coronary artery disease, congestive heart failure, chronic atrial 
fibrillation, status post arteriovenous (AV) node ablation and 
pacemaker replacement.  He noted that the Veteran died in June of 
2007 from pneumonia which was likely a complication of his 
congestive heart failure.  He further added that recent studies 
"suggest that prolonged stress and significant levels of PTSD 
symptoms may increase the risk for [coronary heart disease] in 
older male veterans."  He concluded by stating that "[i]t is my 
opinion that [the Veteran's] PTSD contributed to his cardiac 
disease and ultimately his death."  The appellant also submitted 
a letter form Dr. J.Y an internist, who stated that he supported 
Dr. J.A.'s opinion that the coronary artery disease suffered by 
the Veteran may have been, in part, due to the severe PTSD he 
acquired while in service.  See the November 2007 private medial 
statement.  Private treatment records show that Dr. Y was one of 
the Veteran's treating physicians.  

The veteran who had a service-connected disability that was the 
principal or contributory cause of his death, which occurred 
after December 31, 1956, may be eligible for VA death benefits.  
See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must establish that the service-connected 
disability was either the principal or a contributory cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to the 
cause of death.  For a service-connected disability to constitute 
a contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2009).  The debilitating 
effects of a service-connected disability must have made the 
decedent materially less capable of resisting the fatal disease 
or must have had a material influence in accelerating death.  See 
Lathan v. Brown, 7 Vet. App. 359 (1995).

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty."  38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, such cardiovascular-renal disease and 
arteriosclerosis, may be service connected if increased or 
aggravated by service or manifested to a degree of 10 percent 
disabling or more within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2009).  For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

Initially, the Board notes that there is no showing that a 
service-connected disability established during the Veteran's 
lifetime was the principal cause of his death.  At the time of 
his death, the Veteran was service connected for PTSD, residuals 
of a gunshot wound to the right foot with osteoarthritis of the 
right ankle, and scars on both knees.  The death certificate 
cited the immediate cause of death as cardiac arrest with 
respiratory failure and pneumonia as the underlying causes of 
death, and congestive heart failure, peripheral vascular disease, 
dementia and cardiomyopathy as contributory causes of death.  As 
such, the Board finds that service connection for cause of death 
is not warranted based on the finding that a service connected 
disability was the principal cause of death.

Although the evidence does not show that a service connected 
disability was the principal cause of the Veteran's death, the 
Board finds that the evidence shows that the Veteran's service 
connected PTSD played a role in the events producing death.  The 
appellant contends that the Veteran's service connected PTSD 
caused him to develop cardiac problems which led to his death.  
After review of the evidence of record, the Board finds in the 
appellant's favor.

The Board notes that the only medical opinions of record as to 
the role of the Veteran's service connected PTSD and the cause of 
death are in the appellant's favor.  The October 2007 letter from 
the Veteran's treating cardiologist, Dr. J.A., states that the 
Veteran's severe PTSD contributed to the Veteran's cardiac 
disease and ultimately his death.  The Board accords great 
probative value to this opinion.  It was provided by the 
Veteran's treating physician who is a specialist, a cardiologist.  
He had been specifically treating the Veteran for his cardiac 
problems and was familiar with the Veteran's medical history.  
Furthermore, in providing his opinion he not only relied on his 
medical expertise but also referenced recent studies regarding 
the relationship between PTSD and coronary heart disease.  The 
appellant also submitted a letter form Dr. J.Y., an Internist who 
also treated the physician.  In his November 2007 letter, he 
agreed with Dr. J.A.'s opinion that the appellant's coronary 
artery disease may have been in part caused by his PTSD.  The 
Board acknowledges that Dr. J.Y. did not provide a rationale for 
his opinion and that his opinion was presented in terms of "may 
have."  Therefore, the probative weight of this opinion is 
significantly reduced.  See generally Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning).  However, the Court 
has held that even a flawed medical opinion need not be 
considered "non-evidence," but, rather, may have some probative 
value if the person opining is qualified to offer an opinion on 
the subject.  See Hogan v. Peake, 544 F.3d 1295, 1297 (2008) 
(even if stated uncertainly, an opinion from a licensed counselor 
regarding the etiology of a claimant's psychological disorder 
must be considered as "evidence" of whether the disorder was 
incurred in service).  Based on the fact that Dr. J.Y. had 
treated the Veteran and appears to have been in communication 
with the Veteran's cardiologist, the Board finds that his opinion 
is entitled some probative weight.

The Board notes that these medical opinions stand uncontradicted 
by any other competent evidence of record to include any other 
medical opinion of record.  The opinions are competent.  
Specifically, Dr. J. A.'s opinion was provided by a specialist 
who had been treating the Veteran prior to his death and who 
provided a rationale for his opinion and cited references.  
Therefore, the Board finds that there is competent and reliable 
evidence of record showing that the Veteran's PTSD substantially 
contributed to the Veteran's cause of death.  Accordingly, 
service connection for the cause of the Veteran's death is 
warranted.  

ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.  



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


